Citation Nr: 1102724	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-12 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a heart condition, to 
include coronary artery disease (claimed as heart attack and 
chest pain).

3.  Entitlement to service connection for concussion with memory 
loss.

4.  Entitlement to service connection for kidney stones.

5.  Entitlement to an increased compensable evaluation for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.  A July 2006 decision 
denied an increased compensable evaluation for schizophrenia, 
while a March 2008 decision denied service connection for a heart 
condition, Hepatitis C, and concussion with memory loss.  The RO 
also declined to reopen the Veteran's claim for kidney stones.

The heart condition issue on the title page has been 
recharacterized to more accurately reflect the medical evidence. 

In November 2010, the Veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is associated with the claim folder, 
which reflects that the video equipment was not functioning 
properly.  The Veteran stated that an audio only hearing was 
acceptable.

During the hearing, the Veteran gave testimony with respect to 
his dental problems.  A review of the claim file shows that the 
Veteran has repeatedly raised the issue of dental treatment, and 
the RO has consistently referred the Veteran to the VA Dental 
Clinic for a determination of entitlement to treatment.  The 
Veteran's representative confirmed that there is no dental claim 
on appeal. 

The issues of entitlement to service connection for 
headaches, tinnitus, and a gastrointestinal disorder, as 
well as the issue of whether new and material evidence has 
been submitted to reopen claims for PTSD and a back 
disorder, have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

Also in October 2010 correspondence, the Veteran, through 
his representative, raised a claim of clear and 
unmistakable error (CUE) in a November 1981 rating 
decision which reduced the evaluation for the Veteran's 
schizophrenia from 10 to 0 percent.  This claim is 
referred to the RO for appropriate action, and is 
discussed further in the REMAND section below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Remand is required for compliance with VA's duty to assist, and 
to afford the Veteran due process.  38 U.S.C.A. § 5103A; 
38 C.F.R. §§ 3.159, 3.951.

I.  Duty to Assist

Documents concerning the Veteran's medical board discharge in 
July 1978 are of record.  No other service treatment records are 
associated with the claims file.  In January 1979, in response to 
a request from the RO, the National Personnel Records Center 
(NPRC) certified that the Veteran's STRs could not be located.  
In a letter dated February 1979, the RO informed the Veteran that 
his STRs were not available, and requested that he supply any 
copies in his possession.  The Veteran stated that he does not 
have any further records.  

However, the request for records from the NPRC appears to have 
been made at a time when the records may well have still been in 
transit to storage.  A renewed request to verify that NPRC does 
not in fact have the service treatment records should be made.  
Additionally, current development procedures provide that the 
Veteran should not only be informed that his records are not 
available, but advised regarding alternative records.  On remand, 
VA must again attempt development for service treatment records.

Moreover, the veteran has identified additional sources of 
potentially relevant records which must be explored.  The Veteran 
contends that he received treatment at the VA Medical Centers in 
Houston and Temple soon after service.  However, the RO took no 
action to obtain older records; only recent VA treatment records 
are associated with the file.  The older records, if they exist, 
must be obtained.  Records generated by VA are constructively 
included within the record.  If records of VA treatment are 
material to the issue on appeal and are not included within the 
claims folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Veteran has indicated that he has claimed or is in 
the process of claiming, Social Security Administration benefits.  
As these records potentially include evidence relevant to the 
issues on appeal, they must be obtained.  Golz v. Shinseki, 590 
F.3d 1317 (Fed. Cir. 2010).

II.  Due Process

In March 1979, the RO granted service connection for 
schizophrenia and awarded a 10 percent evaluation, effective July 
8, 1978.  In November 1981, the RO reduced the evaluation to 0 
percent, effective July 1, 1980.  A September 2001 rating 
decision continued the noncompensable evaluation.  The Veteran, 
through his representative, has attempted to argue that the 
rating reduction in November 1981 was a CUE.  CUE is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly different 
but for the error.  If a CUE is found, a new, corrected decision 
must be issued, which "has the same effect as if the corrected 
decision had been made on the date of the reversed decision."  38 
C.F.R. § 3.105(a).  

The Board cannot at this time adjudicate the increased evaluation 
claim, nor any potential claim for a total disability rating 
based on individual unemployability, because if the November 1981 
decision is found to be CUE, any assigned evaluation would be in 
effect for more than 20 years and entitled to protection.  See 38 
C.F.R. § 3.951.  There is therefore the potential for conflict 
between a Board decision on evaluation and the implementation of 
a finding of CUE in a 1981 decision.  The Veteran must be 
afforded the opportunity to present evidence and argument 
regarding his newly raised CUE claim before the RO.  Only after 
that inextricably intertwined claim is resolved can the Board 
address the question of an increased compensable evaluation for 
schizophrenia.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of the Veteran's complete 
service treatment record from NPRC via 
appropriate PIES request.  If NPRC certifies 
that such are unavailable, inform the Veteran 
of this and advise him of possible 
alternative sources of evidence.

2.  Take appropriate action to develop and 
adjudicate the Veteran's claim of CUE in a 
November 1981 RO decision reducing the 
schizophrenia evaluation from 10 to 0 
percent, effective July 1, 1980.

3.  Obtain from the Social Security 
Administration the records pertinent to the 
Veteran's claim for Social Security benefits 
as well as the medical records relied upon 
concerning that claim.

4.  Obtain outstanding VA treatment records 
from the VAMC in Houston and Temple from July 
1978 to the present.

5.  Readjudicate the claims on appeal.  If 
any of the benefits sought remain denied, 
issue an SSOC and provide the Veteran and his 
representative an appropriate period of time 
to respond.  The case should then be returned 
to the Board for further appellate review, if 
otherwise in order.  No action is required of 
the appellant unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

